 In theMatterofGORDON-VAN TINE COMPANYandINTERNATIONALBROTHERHOODOF TEAMSTERS, CHAUFFEURS, WAREHOUSEMEN ANDHELPERS OFAMERICA, LOCAL UNION No. 371, A. F. OF L.Case No. 18-R-1466 -Decided June 5, 1946Messrs. Leo E. Hiegeland E. F.Voss,of Davenport, Iowa, for theCompany.Messrs. David D. OtterandCleo Enfield,of Rock Island, Ill., andMr. Carl Keul,of Des Moines, Iowa, for the Teamsters.Mr. Harold Cheesman,ofAlton, Ill., andMr. Frank Hurley,ofDavenport, Iowa, for the Carpenters.Mr. Benj. E. Cook,of counselto the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon an amended petition duly filed by International Brotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 371, A. F. of L., herein called the Teamsters, alleging that aquestion affecting commerce had arisen concerning the representationof employees of Gordon-Van Tine Company, Davenport, Iowa, hereincalled the Company, the National Labor Relations Board provided foran appropriate hearing upon due notice before Stanley D. Kane, TrialExaminer. The hearing was held at Davenport, Iowa, on April 11, 1946.The Company, the Teamsters, and the Millmen's Local No. 726, UnitedBrotherhood of Carpenters and Joiners of America, A. F. of L., hereincalled the Carpenters, appeared and participated. All parties were affordedfull opportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues. The Trial Examiner'srulingsmade at the hearing are free from prejudicial error and arehereby affirmed. All parties were afforded opportunity to file briefs withthe Board. Subsequent to the hearing, the Carpenters filed a brief inwhich it moved to dismiss the petition. The motion is hereby denied.68 N. L. R. B., No. 64.465 466DECISIONS OF NATIONALLABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE COMPANYGordon-Van Tine Company, an Iowa corporation, has its principaloffice and place of business in Davenport, Iowa, where it is engaged in ageneral lumber, hardware, building material, and millwork business. Theoperations conducted in Davenport are the only ones involved in thisproceeding. For the 12-month period prior to April 1, 1945, the Companypurchased raw materials valued at approximately $873,000, 65 percentof which was shipped to it from points outside the State of Iowa. Duringthe same period the Company sold finished products valued at $1,629,000,53 percent of which was shipped to points outside the State of Iowa.The Company admits that it is engaged in commerce within the mean-ing of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDInternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local Union No. 371, is a labor organizationaffiliated with the American Federation of Labor, admitting to member-ship employees of the Company.Millmen's Local No. 726, United Brotherhood of Carpenters andJoiners of America, is a labor organization affiliated with the AmericanFederation ofLabor, admitting to membership employees of theCompany.IIITHE QUESTION CONCERNING REPRESENTATIONThe Company has refused to grant recognition to the Teamsters as theexclusive bargaining representative of certain of its employees until theTeamsters has been certified by the Board in an appropriate unit.A statement of a Board agent, introduced in evidence at the hearing,indicates that the Teamsters represents a substantial number of employeesin the unit hereinafter found appropriate.'We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning ofSection 9 (c) and Section 2 (6) and (7) of the Act.i The FieldExaminer reportedthat the Teamsters submitted68 cards, bearing the names ofemployees listed on theCompany'spayrollof February 22,1946.There are approximately 109 employeesin the allegedappropriate unit.The Carpentersrelies upon its contract as establishing its interest in the proceeding. GORDON-VAN TINE COMPANY467IV. THE APPROPRIATE UNIT ; THE DETERMINATION OF REPRESENTATIVESThe Teamsters requests a single unit of all production and maintenanceemployees of the Company, including truck drivers and their helpers,2excluding all office and clerical employees, supervisory employees, andemployees currently represented by the Sheet MetalWorkers.3 TheCarpenters requests a unit comprising the Company's production andmaintenance employees, excluding truck drivers and their helpers, officeand clerical employees, and supervisory employees, and employees cur-rently represented by the Sheet MetalWorkers .4 The parties are indisagreement, also, with reference to certain categories hereinafter dis-cussed.The Company takes no position as to the composition of theappropriate unit.The Company is engaged in the manufacture and sale of cabinets andin the sale and distribution of hardware and building materials. It con-ducts a general mail order business and makes deliveries by truck tocustomers within a radius of approximately 100 miles from Davenport,Iowa. The truck drivers and their helpers assist the warehouse andlumberyard employees in assembling material and loading the trucks. Allemployees are hourly paid, employed and discharged by the Company'ssuperintendent, and work under his general supervision. The Company'sbusiness is a highly integrated enterprise and from a general functionalstandpoint, it appears that a single plant unit may be appropriate. Onthe other hand, the previous history of collective bargaining also indi-cates the appropriateness of separate bargaining units.Under thesecircumstances, we are of the opinion that the Company's employees mayconstitute a single unit or they may bargain collectively in separate units.Accordingly, our determination of the appropriate unit will depend, inpart, upon the desires of the employees as expressed in elections whichwe shall hereinafter direct.General Foreman:The Carpenters would include the general foreman ;the Teamsters would exclude him. Although the general foreman, whopossesses undisputed supervisory authority, has been represented by theCarpenters under its previous bargaining contract with the Company,the record does not reveal any well-established custom in the industryto include such supervisors in bargaining units similar to the one soughtherein. Consequently, we see no reason to depart from the establishedpolicy of the Board which, with very limited exceptions, precludes the2Since 1939,the Teamstershas acted as bargaining agent forthe Company's truck drivers.Its current contractcovers the Company'struck drivers at Bettendorf,Iowa,as well as thoseatDavenport.8The SheetMetalWorkers,the current representativeof the Company's tin shop employees,did not participatein the hearing.4Since 1941,following a consent election, the Carpenters has represented substantially thesame unit as sought herein.696966--46-31 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDinclusion of supervisory employees and subordinate production em-ployees within the same bargaining unit.We shall exclude the generalforeman.6Shipping Clerks:The Carpenters would exclude all shipping clerks;the Teamsters would exclude the west dock shipping clerk and includeallothers.These employees were not included in the Carpenter's con-tract and although the Teamsters maintain they have bargained for allof them except the west dock shipping clerk, the Teamsters' contract,introduced in evidence, makes no provision for their inclusion. More-over, the record indicates that they possess supervisory authority. Underthese circumstances, we shall exclude the shipping clerks.We shall direct that the question concerning representation which hasarisen be resolved by separate elections by secret ballot among employeesof the Company at Davenport, Iowa, in the following groups, excludingforemen and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in the statusof employees, or effectively recommend such action, who were employedduring the pay-roll period immediately preceding the date of theDirection of Elections herein, subject to the limitations and additionsset forth in the Direction.(1)All truck drivers and truck drivers' helpers.(2)All production and maintenance employees, including stock clerks,working foremen and "straw bosses," but excluding office and clericalemployees, shipping clerks, and all employees in the tin shop currentlyrepresented by the Sheet Metal Workers.In the event the majority of the employees in both groups choose theTeamsters, such employees will together constitute a single appropriateunit ; otherwise they shall constitute separate units.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Gordon-Van Tine Com-pany, Davenport, Iowa, elections by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date ofthisDirection, under the direction and supervision of the RegionalDirector for the Eighteenth Region, acting in this matter as agent forSeeMatter of Imperial Upholstering Company,67 N. L R. B. 1100, and cases cited therein." Included in this category are retail store clerks,draftsmen,and all other employees housedin the Company's office building,and office and mailing clerks in the warehouse. GORDON-VAN TINE COMPANY469the National Labor RelationsBoard, and subject toArticleIII, Sections10 and 11, of said Rules and Regulations,among the employees in thefollowing groups,who were employed during the pay-roll period immedi-ately preceding the date of this Direction,including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces ofthe United States who present themselves in person at the polls,but ex-cluding those employees who have.since quit or been discharged forcause and have not been rehired or reinstated prior to the date ofthe election.(1)All truck drivers in Group (1) described in Section IV, above, todetermine whether or not they desire to be represented by InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, Local Union No. 371, A. F. of L., for the purposes of collec-tive bargaining.(2)All productionand maintenance employees in Group (2) describedinSection IV, above, to determine whether they desire to be repre-sented by International Brotherhood of Teamsters,Chauffeurs,Ware-housemen and Helpers of America, Local Union No. 371, A. F. of L.,or by Millmen's Local No. 726, United Brotherhood of Carpenters andJoiners of America,A. F. of L.,for the purposes of collective bargain-ing, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.